Case 4:18-cr-00012-SDJ-KPJ Document 49 Filed 07/07/20 Page 1 of 4 PageID #: 137



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
                Plaintiff,                          §
 v.                                                 §
                                                    §     CRIMINAL ACTION NO. 4:18-CR-12
 BRITTANY LEEANN SLADE,                             §
                                                    §
                Defendant.                          §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

        Now before the Court is the request for revocation of Defendant’s supervised release. After

 the District Judge referred the matter to this Court for a report and recommendation, the

 Court conducted a hearing on June 9, 2020, to determine whether Defendant violated her

 supervised release. Defendant was represented by Frank Henderson. The Government was

 represented by Camelia Lopez.

        Brittany Leanne Slade was sentenced on June 29, 2018, before The Honorable Marcia A.

 Crone of the Eastern District of Texas after pleading guilty to the offense of Possession of Stolen

 Mail, a Class D felony. This offense carried a statutory maximum imprisonment term of not more

 than 5 years imprisonment. The guideline imprisonment range, based on a total offense level of 6

 and a criminal history category of V, was 9 to 15 months. Brittany Leanne Slade was subsequently

 sentenced to 15 months imprisonment followed by a 3-year term of supervised release subject to

 the standard conditions of release, plus special conditions to include financial disclosure, testing

 and treatment for drug abuse, mental health treatment, acquire a high school equivalency

 certificate, and a $100 special assessment. On August 29, 2019, Brittany Leanne Slade completed

 her period of imprisonment and began service of the supervision term. On September 10, 2019,


 REPORT AND RECOMMENDATION – Page 1
Case 4:18-cr-00012-SDJ-KPJ Document 49 Filed 07/07/20 Page 2 of 4 PageID #: 138



 this case was reassigned to The Honorable Sean D. Jordan, U.S. District Judge for the Eastern

 District of Texas.

        On March 26, 2020, the U.S. Probation Officer executed a Petition for Warrant or

 Summons for Offender Under Supervision [Dkt. 34, Sealed]. The Petition asserted that Defendant

 violated five (5) conditions of supervision, as follows: (1) the defendant must not commit another

 federal, state, or local crime; (2) the defendant must not unlawfully possess a controlled substance;

 (3) after initially reporting to the probation office, the defendant will receive instructions from the

 court or the probation officer about how and when the defendant must report to the probation

 officer, and the defendant must report to the probation officer as instructed; (4) the defendant must

 participate in a program of testing and treatment for drug abuse and follow the rules and regulations

 of the program until discharged; and (5) it is ordered the defendant shall pay to the United States

 a special assessment of $100 for Count 1, which shall be due immediately.

        The Petition alleges that Defendant committed the following acts: (1) On September 18,

 2019, Brittany Leanne Slade was arrested by the Mesquite Police Department and charged with

 the state jail felony offense of Possession of a Controlled Substance in Penalty Group 1 Less than

 1 Gram (methamphetamine, Xanax) and Public Intoxication – Substance (misdemeanor). Charges

 remain pending out of Dallas County, Texas. On March 1, 2020, Ms. Slade was arrested by the

 Mesquite Police Department and charged with the felony offenses of Possession of a Controlled

 Substance in Penalty Group 1 More than 1 Gram but Less than 4 Grams (heroin) and Possession

 of a Controlled Substance in Penalty Group 1 Less than1 Gram (methamphetamine). Charges

 remain pending out of Dallas County, Texas; (2) On September 18, 2019, Ms. Slade was found in

 possession of methamphetamine and Xanax. On March 1, 2020, Ms. Slade admitted to using, and

 was found in possession of, methamphetamine and heroin; (3) Ms. Slade failed to submit monthly



 REPORT AND RECOMMENDATION – Page 2
Case 4:18-cr-00012-SDJ-KPJ Document 49 Filed 07/07/20 Page 3 of 4 PageID #: 139



 supervision reports for the months of October 2019, November 2019, December 2019, January

 2020, and February 2020 as instructed; (4) On January 30, 2020, Ms. Slade reported to the U.S.

 Probation Office and failed to submit a urine specimen, as requested, for purposes of drug testing;

 and (5) Ms. Slade failed to pay the special assessment as ordered by the Court. She has a remaining

 balance of $25.

        Prior to the Government putting on its case, Defendant entered a plea of true to the Grade C

 violations in allegations 3, 4, and 5 of the Petition. The Government dismissed all Grade B

 violations and any remaining Grade C violations. Having considered the Petition and the plea of

 true to the Grade C violations in allegations 3, 4, and 5, the Court finds that Defendant did violate

 her conditions of supervised release.

        Defendant waived her right to allocute before the District Judge and her right to object to

 the report and recommendation of this Court.

                                       RECOMMENDATION

        Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

 supervised release be revoked and that she be committed to the custody of the Bureau of Prisons

 to be imprisoned for a term of thirteen (13) months, with a term of supervised release of twenty-

 three (23) months to follow.

        The Court further recommends the imposition of the standard conditions adopted by the

 Court and the re-imposition of the special conditions originally imposed by the Court: (1) You

 must report to the probation office in the federal judicial district where you are authorized to reside

 within 72 hours of your release from imprisonment, unless the probation officer instructs you to

 report to a different probation office or within a different time frame; (2) While on supervised

 release, you must not commit another federal, state, or local crime; (3) You must not unlawfully

 possess a controlled substance. You must refrain from any unlawful use of a controlled substance.
 REPORT AND RECOMMENDATION – Page 3
Case 4:18-cr-00012-SDJ-KPJ Document 49 Filed 07/07/20 Page 4 of 4 PageID #: 140



 You must submit to one drug test within 15 days of release from imprisonment and at least two

 other periodic drug tests thereafter, as determined by the Court; (4) You must provide the probation

 officer with access to any requested financial information for purposes of monitoring employment;

 (5) You must participate in a program of testing and treatment for drug abuse and follow the rules

 and regulations of that program until discharged. The probation officer, in consultation with the

 treatment provider, will supervise your participation in the program. You must pay any cost

 associated with treatment and testing; and (6) You must participate in any combination of

 psychiatric, psychological, or mental health treatment programs, and follow the rules and

 regulations of that program, until discharged. This includes taking any mental health medication

 as prescribed by your treating physician. The probation officer, in consultation with the treatment

 provider, will supervise your participation in the program. You must pay any cost associated with

 treatment and testing.

        The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

 Carswell, if appropriate.


          SIGNED this 7th day of July, 2020.




                                     ___________________________________
                                     Christine A. Nowak
                                     UNITED STATES MAGISTRATE JUDGE




 REPORT AND RECOMMENDATION – Page 4
